Citation Nr: 1224767	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  04-23 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an ulcer disorder, to include as secondary to service-connected appendectomy residuals with postoperative adhesions. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 



INTRODUCTION

The Veteran had active military service from January 1956 to May 1959.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for ulcer disorder secondary to service-connected appendectomy with postoperative adhesions.

In a September 2007 decision, the Board denied the Veteran's claim, and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).    In a November 2009 Memorandum Decision, the Court vacated the portion of the Board's September 2007 decision addressing this service connection claim and remanded both the service connection claim and an issue of entitlement to a TDIU (which the Court determined had been raised by the record) to the Board for further appellate review.  In a July 2010 decision, the Board remanded the Veteran's claims for further development consistent with the mandates of the Court's Memorandum Decision.  After undertaking this development, the Veteran's claims were readjudicated.  As the benefits sought remain denied, the case has now been returned to the Board for further appellate review.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Board denied the Veteran's ulcer disorder service connection claim in a September 2007 decision after concluding that there was no evidence of a current disability manifested by an ulcer.  However, when vacating the Board's decision in a November 2009 Memorandum Decision, the Court concluded that the Board's failure to consider the Veteran's diagnosed left leg ulcer constituted prejudicial error and therefore instructed the Board to obtain an adequate medical examination and opinion to address the etiology of this diagnosed ulcer.  The Veteran was provided with the requested VA examination in August 2010, during which the Veteran reported the onset of an ulcer of his left leg in 1997 to 1998, at which time he had received treatment from the VA Wound Clinic.  However, he stated that after receiving this treatment, his leg ulcer had resolved.  A physical examination of the Veteran's left leg and gastrointestinal system also failed to reveal any ulcers.  The examiner then opined that the Veteran's left leg ulcer, which had resolved, did not develop during service and was not related to service.  The examiner further opined that he was unable to determine the exact cause of the Veteran's left leg ulcer without resorting to speculation, as the cause could be multifactorial.

At the outset, the Board notes that the Veteran has not had any symptoms of or a current diagnosis of a leg ulcer, or any other form of ulcer, throughout the pendency of his claim, as the only evidence of record reflecting his treatment for an active left leg ulcer is in 1999, and the Veteran filed the instant service connection claim in 2003.  Nevertheless, this information was before the Court when it issued its Memorandum Decision instructing the Board to obtain a medical examination and opinion considering the etiology of the Veteran's left leg ulcer, and the Board complied by remanding the Veteran's claim in 2010.  Moreover, the Board now has a duty to ensure that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance). 

In that regard, the Board finds the medical opinion rendered in conjunction with the 2010 VA examination is insufficient, as the examiner failed to cite any supporting rationale for his failure to link the Veteran's history of a left leg ulcer to service, nor did the examiner state what missing facts would be necessary for him to render a non-speculative opinion regarding the etiology of the Veteran's left leg ulcer.  As such, an addendum medical opinion must be obtained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (providing that the Board may accept an inconclusive VA medical report if it is "clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered 'all procurable and assembled data,' by obtaining all tests and records that might reasonably illuminate the medical analysis") (citation omitted); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

With regard to the Veteran's TDIU claim, the Court determined that the Board had jurisdiction over this unadjudicated claim that had been asserted by the Veteran in 1995 and 1996.  However, the record fails to reflect that the Veteran has been provided with VCAA notice specific to the instant TDIU claim.  Moreover, although the Veteran is currently represented by an attorney who is presumably well-versed in the criteria for establishing entitlement to a TDIU, as reflected in his appellate briefs of record, this fact alone can overcome the lack of required notice.  See Overton v. Nicholson, 20 Vet. App. 427, 443 (2006) (representation by an attorney did not overcome any potential prejudice from inadequate VCAA notice).  Accordingly, this should be accomplished.  

Additionally, the Veteran's recent outstanding VA treatment records should be obtained and associated with the Veteran's claims file, which the Veteran's virtual and paper claims file reflect were last obtained in March 2012.

Accordingly, the case is REMANDED for the following action:

1. 1.   Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria for establishing entitlement to a TDIU.  

2.  Notify the Veteran that he may submit additional lay statements from himself, as well as from individuals who have first-hand knowledge of his employment history and the effects of his service-connected disability thereon.   He should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain the Veteran's outstanding treatment records, to include his VA treatment records from March 2012 to the present.

4.  Then send the Veteran's claims folder to the examiner who conducted the August 2010 VA skin examination (or if the examiner is no longer available, a suitable replacement) to request that he prepare an addendum to his report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished.

The examiner should review the Veteran's claims file and opine whether it is at least as likely as not that the Veteran's left leg ulcer, treated in 1999, is related to service or is secondary to or aggravated by the Veteran's service-connected appendectomy residuals, including his post-operative adhesions.  

A complete rationale should be provided for any opinion expressed.  If it is determined that a medically-sound opinion cannot be made without resorting to speculation, an explanation as to why that is so should be included, to include a recitation of the missing facts necessary to render a non-speculative opinion.

All findings and conclusion should be set forth in a legible report.

5.  Then, readjudicate the Veteran's ulcer disorder service connection and TDIU claims.  If either benefit sought remains denied, the Veteran and his attorney should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.   The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

